The proof tends to indicate that prior to 1934 respondents had solicited retainers in condemnation proceedings by paid agents. Because of the existence at that time of an erroneous impression in some places that the prohibition against solicitation was not applicable to condemnation proceedings, the court overlooks the delinquency. Although it was at a time when respondents could know nothing of an investigation later ordered in 1936 by this court of conditions at the bar in Queens county, respondents destroyed in 1935 their cheek vouchers for 1934 and for several years before that time.. Keeping the cheeks would have been expedient; their destruction was indiscreet. Respondents are hereby censured for interviewing and examining persons who had been witnesses before Mr. Justice Faber, presiding over an investigation, behind closed doors, ordered by this court at a time when respondents had no reason to believe charges were to be preferred against them. (Matter of Murphy, 254 App. Div. 770.) Present — Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ.